DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 4/23/2021. Claims 1, 2, 4-6, 12, 13, 15, 18 and 20 have been amended. Claims 3, 17 and 21-29 have been cancelled. No claims have been added. Claims 1, 2, 4-16, 18-20 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
The Applicant states that the claims 1 and 15 have been amended to include subject matter of now-cancelled claims 3 and 17 and part of the subject matter of claims 4 and 18 indicated by the office action to be allowable.
The Examiner has considered the amendments and notes that the claims are not allowable because all of the limitations which were considered to make the application allowable have not yet been incorporated into the independent claims. All of the limitations should have been incorporated into the parent claims with all the intervening claims to overcome the possible combinations of the applied prior art of record. The Applicant may want to consider the amending the claims to include all of the indicated allowable subject matter and filing the amended claims in an after final amendment.
	At the present time, the claims are not allowable for the reasons expressed above and below. 

.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "receiving, by relay user equipment (UE), data of remote UE…" in the first claim limitation.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "Relay user equipment (UE), wherein the relay UE comprises:…" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2018/0077608 (hereinafter Jung), in view of Baghel et al. US 2017/0111754 (hereinafter Bagh) and Burbidge et al. US 2018/0213577 (hereinafter Burbidge) and Feng US 2019/0029061 (hereinafter Feng).

Regarding claim 1, Jung teaches a data transmission method, wherein the method comprises: 
receiving, by a relay user equipment UE, data of a remote UE, wherein the data comprises a first identifier of the remote UE (source ID), and wherein the first identifier is a layer 2 address of the remote UE (Source ID is a Layer 2 UE ID of the remote UE) [Jung, Figures 13-14, S1320 and S1420 ¶270]; but it does not teach wherein the L2 UE ID is used to determine a second ID of the remote UE.
However, Bagh teaches:
	determining, by the relay UE, a second identifier (index of a S-TMSI/IMSI table, e.g. a Prose L2-ID table indicating the ProSe L2-ID of the source remote UE) of the remote UE based on the first identifier of the remote UE (source L2-ID), wherein the second identifier (The index of a L2-ID table to indicate the 
	sending, by the relay UE, the data of the remote UE and the second identifier of the remote UE to a base station (the packet comprising the modified header including the index of the L2-ID is sent in the data packet to the eNB [Bagh, Fig. 5A ¶64-¶65, also see ¶41-43]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jung, receiving by a relay data from a remote UE for relaying to another network device in view of Bagh, indicating a mapping between the Prose L2 ID and the and source ID of the incoming data received for relaying to a eNB. The resulting benefit would have been the ability to identify the specific remote UE by the eNB when the remote UEs are communicating data to an eNB via a relay UE, while it is stated that there is the ability identify the specific remote UE, it does not explicitly teach wherein the identifier of the remote UE is a unique identifier.
However Burbidge teaches wherein the identifier of the remote UE is a unique identifier [Burbidge¶63 “The embodiment illustrated in FIG. 3a/3b shows only a single remote UE 106 but it is possible that the Relay UE 104 may be engaged in relaying traffic for multiple Remote UEs. In this case the traffic associated with the different Remote UEs may needs to be separated in the Relay UE 104 and the eNB 102. This may be achieved by ensuring that the different Remote UEs are mapped to different logical channel identities on the Uu interface 108 between eNB 102 and Relay UE 104 (i.e. identity 4 in the list above may be unique among all the Remote UEs served by the Relay UE 104 and this identity has the purpose to identify the Remote UE 106 as well as to identity one DRB of that Remote UE). Alternatively, if logical channel identity is unique within one remote UE 106, the remote UE ID (e.g. C-RNTI or separate assigned L2 id to the remote UE 106 for routing purpose) of each MAC SDU may be included in MAC PDU header or MAC PDU subheader. This may then be used by the eNB 102 to map logical channel identity (2/3) to logical channel identity (4) in eNB side.”]

	However, Feng teaches  receiving, by relay UE, data of remote UE by using at least one second radio bearer (the second bearer via the PC5 interface [Feng, Figure 7, ¶135] wherein the radio bearer is between the Remote UE  and the Relay UE), wherein the data (the PDU of Figures 3 and 7 of Feng) comprises a first identifier of the remote UE and an identifier of each second radio bearer or LCID of each second radio bearer and the first ID is a layer 2 address of the remote UE [Feng, Figures 3, 4 & 7, Elements S220, the LCID sub-header of Figure 4 and S520, ¶45 and ¶112 (the first layer-2 PDU may include an LCID field or a bearer identifier field, and the LCID field as per ¶112) Also Noted: (MAC ID of the remote terminal equipment), ¶46 (LCID between the remote UE terminal/sender equipment and the relay terminal/relay UE)]. Feng also teaches wherein there is a determining step by the relay UE, of a second identifier of the remote UE allocated from either the relay UE or the base station (The identification information of the remote terminal equipment may further include a specific identifier of the remote terminal equipment, and the specific identifier of the remote terminal equipment is configured to uniquely identify the remote terminal equipment during relay transmission. The specific identifier may be predefined and may also be configured by the network equipment (the base station/eNB) [Feng, ¶109]). And Feng also teaches determining, by the relay UE based on the identifier 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jung, in view of Bagh and Burbidge, receiving by a relay data from a remote UE for relaying to another network device in view of Feng, indicating that the LCID is utilized as a parameter of a specific radio bearer. The resulting benefit would have been the ability to specifically address the UE via the corresponding radio bearer in order to covey data between the eNB and remote UE.

Regarding claim 15, Jung teaches relay user equipment (UE), wherein the relay UE comprises: 
	a communications interface (radio interface -RF unit of Fig. 17 of Jung), the communications interface configured to receive data of a remote UE, wherein the data comprises a first identifier (source ID) of the remote UE, and wherein the first identifier is a layer 2 address of the remote UE (Source ID is a Layer 2 UE ID of the remote UE) [Jung, Figures 13-14, S1320 and S1420 ¶270];but it does not teach wherein the L2 UE ID is used to determine a second ID of the remote UE. 
	However, Bagh teaches at least one processor (Bagh, Fig. 18), the at least one processor configured to determine  a second identifier (index of a S-TMSI/IMSI table, e.g. a Prose L2-ID table indicating the ProSe L2-ID of the source remote UE) of the remote UE based on the first identifier (source L2-ID) received by the communications interface, wherein the second identifier is a unique 
	the communications interface is further configured to send, to a base station, the second identifier of the remote UE and the data of the remote UE that is received by the communications interface (the packet comprising the modified header including the index of the L2-ID is sent in the data packet to the eNB [Bagh, Fig. 5A ¶64-¶65, also see ¶41-43]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jung, receiving by a relay data from a remote UE for relaying to another network device in view of Bagh, indicating a mapping between the Prose L2 ID and the and source ID of the incoming data received for relaying to a eNB. The resulting benefit would have been the ability to identify the specific remote UE by the eNB when the remote UEs are communicating data to an eNB via a relay UE, it does not explicitly teach wherein the identifier of the remote UE is a unique identifier.
However Burbidge teaches wherein the identifier of the remote UE is a unique identifier [Burbidge¶63 “The embodiment illustrated in FIG. 3a/3b shows only a single remote UE 106 but it is possible that the Relay UE 104 may be engaged in relaying traffic for multiple Remote UEs. In this case the traffic associated with the different Remote UEs may needs to be separated in the Relay UE 104 and the eNB 102. This may be achieved by ensuring that the different Remote UEs are mapped to different logical channel identities on the Uu interface 108 between eNB 102 and Relay UE 104 (i.e. identity 4 in the list above may be unique among all the Remote UEs served by the Relay UE 104 and this identity has the purpose to identify the Remote UE 106 as well as to identity one DRB of that Remote UE). Alternatively, if logical channel identity is unique within one remote UE 106, the remote UE ID (e.g. C-RNTI or separate assigned L2 id to the remote UE 106 for routing purpose) of each MAC SDU may be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jung and Bagh, receiving by a relay data from one of several remote UEs for relaying to another network device in view of Burbidge, indicating a mapping between the LCIDs and UEs for the data traffic are a means uniquely identifying the remote UE. The resulting benefit would have been the ability to identify a particular remote UE of the plurality of UEs in increasingly scaled networks, but it does not teach the data of the remote UE comprising an identifier of the remote UE to the base station and LCID or bearer ID or sending the data of the remote UE using the first radio bearer determined based on the identifier of the second radio bearer or the LCID of the second radio bearer corresponding to the data of the remote UE.
	However, Feng teaches  receiving, by relay UE, data of remote UE by using at least one second radio bearer (the second bearer via the PC5 interface [Feng, Figure 7, ¶135] wherein the radio bearer is between the Remote UE  and the Relay UE), wherein the data (the PDU of Figures 3 and 7 of Feng) comprises a first identifier of the remote UE and an identifier of each second radio bearer or LCID of each second radio bearer and the first ID is a layer 2 address of the remote UE [Feng, Figures 3, 4 & 7, Elements S220, the LCID sub-header of Figure 4 and S520, ¶45 and ¶112 (the first layer-2 PDU may include an LCID field or a bearer identifier field, and the LCID field as per ¶112) Also Noted: (MAC ID of the remote terminal equipment), ¶46 (LCID between the remote UE terminal/sender equipment and the relay terminal/relay UE)]. Feng also teaches wherein there is a determining step by the relay UE, of a second identifier of the remote UE allocated from either the relay UE or the base station (The identification information of the remote terminal equipment may further include a specific identifier of the remote terminal equipment, and the specific identifier of the remote terminal equipment is configured to uniquely identify the remote terminal equipment during relay transmission. The specific 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jung, in view of Bagh and Burbidge, receiving by a relay data from a remote UE for relaying to another network device in view of Feng, indicating that the LCID is utilized as a parameter of a specific radio bearer. The resulting benefit would have been the ability to specifically address the UE via the corresponding radio bearer in order to covey data between the eNB and remote UE.

	Regarding claim 2, the combination of Jung, in view of Bagh, Burbidge and Feng teaches the method according to claim 1, wherein the method further comprises: 
	However, Feng is relied up to teach the receiving, by the relay UE, a first message sent by a base station, wherein the first message comprises a configuration parameter of at least one first radio bearer that is used to transmit the data of the remote UE connected to the relay UE to the base station, wherein a configuration parameter of each first radio bearer of the at least one first radio bearer comprises an identifier of the particular first radio bearer or an LCID corresponding to the particular first 
	setting up, by the relay UE, the at least one first radio bearer for the remote UE based on the configuration parameter of the at least one first radio bearer (The LCID is utilized to establish a radio bearer for the remote UE [Feng, ¶112]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jung, in view of Bagh and Burbidge, receiving by a relay data from a remote UE for relaying to another network device in view of Feng, indicating that the LCID is utilized as a parameter of a specific radio bearer. The resulting benefit would have been the ability to specifically address the UE via the corresponding radio bearer in order to covey data between the eNB and remote UE.

Regarding claims 5 and 19, the combination of Jung, in view of Bagh and Feng teaches the relay UE according to claims 1 and 15 respectively, however Burbridge teaches, wherein: 
at least one of a unique radio bearer identifier or a unique LCID is configured for each first radio bearer of a same remote UE [Burbridge, ¶65 (unique LCID (4) for the DRB)], and 
at least one of a same radio bearer identifier or a same LCID is configured for first radio bearers of different remote UEs (multiple radio bearers of multiple remote UEs may be multiplexed onto one radio bearer requiring less LCIDs)[Burbidge, ¶90-92].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Jung, in view of Bagh and Feng, receiving by a relay data from a remote UE for relaying to another network device, in view of Burbidge, indicating that the LCID is utilized as a within the header of the data for addressing of a specific radio bearer. The resulting benefit would have been the ability to specifically address the UEs via the corresponding radio bearer in order to covey data between the eNB and remote UE.

Regarding claim 12, the combination of Jung, in view of Bagh, Burbidge and Feng teaches the method according to claim 1, wherein the determining, by the relay UE, a second identifier of the remote UE based on the first identifier comprises: 
	receiving, by the relay UE, a connection setup request sent by the remote UE, wherein the connection setup request is used to request the relay UE to set up a connection to the remote UE, and wherein the connection setup request comprises the first identifier of the remote UE (the PC5-D 710, 
	sending, by the relay UE, a notification message (Relay request 712/916) to the base station (eNB), wherein the notification message comprises the first identifier (identifier of the remote UE as indicated in Figure 9, 918 which may be a S-TMSI) of the remote UE(the message 916 comprising the S-TMSI, is used by the eNB to determine the second identifier of the remote UE, which is the ID for the remote UE in message 924 of Figure 9 of Bagh [Bagh, Figures 7 and 9, ¶82-83]); 
receiving, by the relay UE, a response message that is returned by the base station and that comprises a mapping relationship between the second identifier and the first identifier of the remote UE, wherein the second identifier of the remote UE is allocated by the base station (the second identifier being the  ID for remote UE of message 924 of Figure 9 of Bagh is returned from the eNB to the Remote UE which serves to map the relationship between the S-TMSI and the ID for the Remote ID ) [Bagh ¶84]; and 
determining, by the relay UE, the second identifier based on the mapping relationship between the second identifier and the first identifier (Figure 9 of Bagh is returned from the eNB to the Remote UE which serves to map the relationship between the S-TMSI and the ID for the Remote ID for the relay UE [Bagh, ¶84].)

Regarding claim 13, the combination of Jung, in view of Bagh, Burbidge and Feng teaches the method according to claim 1, wherein the determining, by the relay UE, a second identifier of the remote UE based on the first identifier comprises: 
receiving, by the relay UE, a connection setup request (Fig. 7, request 710) sent by the remote UE (702), wherein the connection setup request is used to request the relay UE (704) to set up a connection to the remote UE (702), and wherein the connection setup request comprises the first identifier (IMSI and number 'X') of the remote UE (702) [Bagh, ¶71]; and 

ending, by the relay UE, a notification message to the base station, wherein the notification message comprises at least one of the second identifier of the remote UE or the mapping relationship between the second identifier and the first identifier (the the index of message 712 is sent to the eNB 706 in Figure 7) [Bagh, Fig. 7, ¶71].

Regarding claim 14, the combination of Jung, in view of Bagh, Burbidge and Feng teaches the method according to claim 1, wherein: 
the first identifier of the remote UE is a source MAC address of the remote UE, or a UE identifier that is of the remote UE and is used for device-to-device communication in a Long Term Evolution (LTE) system [Bagh, ¶56 (LTE communication examples for device to device communication) and ¶63 (For example, the header can be modified to include a system architecture evolution (SAE) temporary mobile subscriber identity (S-TMSI) that the eNB 506 may use in identifying the first packet as originating from remote UE 502)].

Regarding claim 16, the combination of Jung, in view of Bagh, Burbidge and Feng teaches the relay UE according to claim 15, wherein: 
	the communications interface is further configured to receive a first message sent by a base station, wherein the first message comprises a configuration parameter of at least one first radio bearer 
	a configuration parameter of each first radio bearer of the at least one first radio bearer comprises an identifier of the particular first radio bearer or an LCID corresponding to the particular first radio bearer; and 
	the programming instruction are for execution by the at least one processor to set up the at least one first radio bearer for the remote UE based on the configuration parameter of the at least one first radio bearer (See the rejection of claim 2, Similar rationale is hereby applied to the rejection of claim 16).

Allowable Subject Matter
Claims 4-11, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467